UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                                No. 19-1305


In re: CEI, LLC, a/k/a Communications Electrical Industries, LLC,

                         Debtor.
---------------------------------------------

RONALD LIVESAY AND BRENDA LIVESAY FAMILY TRUST,

                        Appellant,

BRENDA L. LIVESAY,

                        Party-in-Interest - Appellant,

                v.

KENNETH W. LIVESAY; GLOBAL FIBER, LLC,

                        Defendants - Appellees,

LANGDON MCILROY COOPER, Trustee in Bankruptcy for CEI, LLC a/k/a
Communications Electrical Industries, LLC,

                         Trustee - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Max O. Cogburn, Jr., District Judge. (1:18-cv-00279-MOC)


Submitted: March 18, 2020                                          Decided: April 2, 2020


Before WILKINSON and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Charles R. Brewer, Gary A. Dodd, Asheville, North Carolina, for Appellants. Don Rodney
Kight, Jr., Daniel A. Zlatnik, KIGHT LAW OFFICE, PC, Asheville, North Carolina;
Langdon McIlroy Cooper, MULLEN, HOLLAND & COOPER, PA, Gastonia, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Brenda L. Livesay and the Ronald Livesay and Brenda Livesay Family Trust appeal

from the district court’s order affirming the bankruptcy court’s order approving the

settlement of the trustee’s adversary proceeding against Kenneth Livesay and Global Fiber,

LLC. We have reviewed the record submitted on appeal and the arguments of the parties

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Livesay v. Livesay, No. 1:18-cv-00279-MOC (W.D.N.C. Feb. 25, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            3